Name: 2002/303/EC: Commission Decision of 19 April 2002 on a Community financial contribution to expenditure by Germany on establishing the Community vineyard register (notified under document number C(2002) 1445)
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  documentation;  cultivation of agricultural land;  Europe;  agricultural activity;  EU finance
 Date Published: 2002-04-20

 Avis juridique important|32002D03032002/303/EC: Commission Decision of 19 April 2002 on a Community financial contribution to expenditure by Germany on establishing the Community vineyard register (notified under document number C(2002) 1445) Official Journal L 104 , 20/04/2002 P. 0035 - 0036Commission Decisionof 19 April 2002on a Community financial contribution to expenditure by Germany on establishing the Community vineyard register(notified under document number C(2002) 1445)(Only the German text is authentic)(2002/303/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2392/86 of 24 July 1986 establishing a Community vineyard register(1), as last amended by Regulation (EC) No 1631/98(2), and in particular Article 9(3) thereof,After consulting the EAGGF Committee,Whereas:(1) Article 9(1) of Regulation (EEC) No 2392/86 states that the Community is to contribute 50 % of the actual cost of establishing the Community vineyard register in the Member States and of the investment in data-processing facilities needed to manage the register.(2) On the basis of Article 9(3) of that Regulation, advances have been paid to Germany. They are to be deducted from the total amount of the Community contribution.(3) Under Article 9(4) of that Regulation, Articles 8 and 9 of Council Regulation (EC) No 1258/1999(3) apply to the Community contribution to establishing the vineyard register.(4) Germany has sent the Commission the documents needed to decide on the amount to be defrayed as expenditure incurred in establishing the register.(5) The Commission has carried out the checks provided for in Article 9(2) of Council Regulations (EEC) No 729/70(4) and (EC) No 1258/1999.(6) In the light of the checks carried out, some of the expenditure declared by Germany does not meet the statutory requirements and therefore may not be funded by the Community. That expenditure relates in particular to work carried out after completion of the register.(7) A breakdown of the amounts to be defrayed and the amounts to be excluded for failure to comply with Community rules was sent to Germany on 7 November 2001,HAS ADOPTED THIS DECISION:Article 1The Community contribution to the expenditure incurred by Germany in establishing the Community vineyard register shall be as set out in the table annexed to this Decision.Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 19 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 31.7.1986, p. 1.(2) OJ L 210, 28.7.1998, p. 14.(3) OJ L 160, 26.6.1999, p. 103.(4) OJ L 94, 28.4.1970, p. 13.ANNEX>TABLE>